--------------------------------------------------------------------------------


Exhibit 10.20






SUMMARY OF COMPENSATION OF EXECUTIVE OFFICERS






Anheuser-Busch Companies, Inc. (the “Company”) does not have employment
agreements with any of its executive officers. The following is a description of
executive officer compensation.


On November 21, 2006, the Compensation Committee (the “Committee”) of the Board
of Directors of the Company approved the annual base salaries effective January
1, 2007, of the Company’s executive officers after review of performance and
competitive market data. The following table sets forth the 2007 base salary of
the Company’s Named Executive Officers (which officers were determined by
reference to the Proxy Statement for the Company’s 2007 Annual Meeting of
Stockholders, dated March 12, 2007).


 
                           Name and Position
 
2007 Annual
Base Salary
 
August A. Busch IV
President and Chief Executive Officer
 
$
1,225,000
           
W. Randolph Baker
Vice President and Chief Financial Officer
 
$
645,750
           
Mark T. Bobak
Group Vice President and Chief Legal Officer
 
$
634,608
           
Douglas J. Muhleman
Group Vice President, Brewing, Operations and Technology
Anheuser-Busch, Incorporated
 
$
603,488
           
Michael J. Owens
Vice President - Marketing
Anheuser-Busch, Incorporated
 
$
540,000
 



 
Information regarding 2006 bonus payments is contained in the Company’s Form 8-K
filed with the Securities and Exchange Commission on February 14, 2007.
Information regarding 2007 bonuses is contained in the Company’s Form 8-K filed
with the Securities and Exchange Commission on February 28, 2007.


--------------------------------------------------------------------------------





Also on November 21, 2006, the Committee approved grants of ten year incentive
and non-qualified stock option awards to approximately 3,000 officers and
management employees of the Company and its subsidiaries and affiliates eligible
to receive such awards under the Company’s 1998 Incentive Stock Plan including
the Named Executive Officers for 2006. In addition, the Committee approved
performance-vesting restricted stock awards to Executive Officers of the Company
including the Named Executive Officers for 2006 and service-vesting restricted
stock awards to approximately 2,800 officers and management employees of the
Company and its subsidiaries and affiliates eligible to receive such awards
under the 1998 Incentive Stock Plan. All such awards of restricted stock were
effective January 1, 2007. The 1998 Incentive Stock Plan, as amended, is
attached as Appendix C to the Proxy Statement for the Company’s 2005 Annual
Meeting of Stockholders, dated March 10, 2005.


Information concerning the stock option awards to the Company’s Named Executive
Officers is contained in Form 8-K dated November 21, 2006, and filed by the
Company with the Securities & Exchange Commission on November 27, 2006.
Performance-vesting restricted stock awards made to the Company’s Named
Executive Officers are set forth below:




 
                          Name and Position
 
Restricted Stock
Awards
 
August A. Busch IV
President and Chief Executive Officer
   
45,149
           
W. Randolph Baker
Vice President and Chief Financial Officer
   
10,798
           
Mark T. Bobak
Group Vice President and Chief Legal Officer
   
10,714
           
Douglas J. Muhleman
Group Vice President, Brewing, Operations and Technology
Anheuser-Busch, Incorporated
   
7,929
           
Michael J. Owens
Vice President - Marketing
Anheuser-Busch, Incorporated
   
6,898
 



The Company will provide additional information regarding compensation awarded
to Named Executive Officers in respect of and during the year ended December 31,
2006, in the Proxy Statement for the Company’s 2007 Annual Meeting of
Stockholders dated March 12, 2007, which will be filed with the Securities and
Exchange Commission on March 12, 2007.

